Citation Nr: 1712170	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-29 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for joint and muscle pain, to include as secondary to medications.

3. Entitlement to service connection for left leg nerve pain.

4. Entitlement to increased rating in excess of 10 percent degenerative for joint disease of the left ankle. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to August 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2006 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The April 2006 rating decision denied service connection for sinusitis, and the November 2010 decision denied service connection for left leg nerve pain and joint and muscle pain secondary to medications. 

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In January 2015, the Board remanded this matter for additional development. 

In April 2016, the Board denied the claims of entitlement to service connection for sinusitis; right ear hearing loss; entitlement to a compensable rating for erectile dysfunction; entitlement to an earlier effective date prior to October 25, 2005 for service-connected chronic lumbosacral strain and bilateral leg condition; and remanded for further development the issues of entitlement to service connection for joint and muscle pain, to include as secondary to medications; service connection for left leg nerve pain; and increased rating in excess of 10 percent for degenerative joint disease of the left ankle.  

Thereafter, in a June 2016 rating decision, the RO granted service connection for left lumbar radiculopathy (claimed as left leg nerve pain) and assigned a 10 percent rating.  The Board finds the RO's decision for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997)(where an appealed claim for service connection is granted during the pendency of the appeal, a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, this matter is no longer in appellate status.

In that same June 2016 rating decision, the RO increased the Veteran's disability evaluation for his service-connected degenerative joint disease, residuals of left ankle fracture, from 10 to 20 percent and assigned an effective date of April 27, 2016.  This decision represents a partial grant of the benefits sought on appeal for this issue, and as the Veteran did not indicate satisfaction with the decision, the claim is still considered to be in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  

In December 2016, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which issued an Order granting a Joint Motion for Partial Remand (Joint Motion) to vacate, in part, the April 2016 decision which denied entitlement to service connection for sinusitis, and remanded the matter to the Board.

The record currently available to the Board indicates that the Veteran filed a notice of disagreement (NOD) in January 2017 on the issue of "retro-pay" for the disability claims granted in June 2016 rating decision.  As the June 2016 rating decision constitutes a full grant of the benefits sought on appeal for left lumbar radiculopathy (left leg nerve pain), no further consideration is necessary.  The Veteran may independently raise a substantive appeal in response to the supplemental statement of the case (SSOC), but as the Veteran has not perfected an appeal with regard to this issue, it is not before the Board for appellate review. Grantham, 114 F. 3d at 1158.  Further, assuming jurisdiction over the claims is not appropriate as the notice of disagreement was just recently submitted, and it appears that the AOJ is undertaking development of the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for sinusitis, entitlement to increased evaluation for degenerative joint disease, residuals of left ankle fracture, and entitlement to service connection for joint and muscle pain, to include as secondary to medications; are addressed in the REMAND potion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals further AOJ action is warranted.  The Board regrets the additional delay that will result from remanding the remaining claims on appeal, but additional development of these claims is necessary to ensure the record is complete and the Veteran afforded every possible consideration.   

Sinusitis 

In the December 2016 Joint Motion, the parties agreed that the Board erred in failing to "consider or discuss the competency or credibility of Appellant's lay statements as required by law." See December 2016 Joint Motion at pg. 3.  In addition, the parties found that the Board erred in relying upon an inadequate February 2015 VA medical opinion in its denial of the Veteran's claim for service connection for sinusitis. See February 2017 Appellant's Brief.  Moreover, the parties found that the Board also failed to discuss favorable evidence not addressed by the February 2015 VA examiner. Id. at pg. 2.  Accordingly, remand is required for further development before adjudicating the Veteran's claim. 
 
Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical conclusion must support its conclusions with analysis. Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Further, when the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

Initially, the Board recognizes that the Veteran has remained largely consistent in his reports of symptoms of respiratory symptoms since separation, and the evidence of record seemingly confirms the Veteran's contentions.  

During his military service from August 1978 to August 1995, the earliest complaint, as argued in a February 2017 Appellant's Brief, was in February 1983 showing cold symptoms for a period of two days.  The examiner commented "NAD" (no active or acute diagnosis).  Periodic examinations in March 1984 and April 1992 are negative as to any reported symptoms related to allergic rhinitis or sinusitis.  In January 1993, incorrectly listed as June 1995 in the February 2017 Appellant's Brief, service treatment records indicate the Veteran was treated for "pink eye" and given eye drops. 

In June 1995, during his retirement physical examination, the Veteran reported sinusitis. See Report of Medical History dated June 21, 1995.  The examiner commented, "History of sinusitis. No current problems".  The next day, the Veteran filed a claim for "history of sinusitis - 1991." See VA Form 21-526, Application for Disability Compensation and Related Compensation Benefits, signed June 22, 1995. 

Post-service, in November 1995, the Veteran reported "he had congestion of the nose and sinuses and has had shortness of breath after running in humid weather.  He has taken Sudafed in the past." See VAMC Honolulu records, November 1995.  The attending physician, however, found "there is no congestion; there is no sinus tenderness." Id.  Notably, "history of sinusitis and rhinitis" is indicated under the "Diagnosis" section of the report. Id. 

In February 2004, VA treatment record show the Veteran reported "occasional[sic] headaches pressure behind eyes no nose throat ear troubles".  See VAMC Augusta treatment records.  In August 2004, staff physician notes indicate "allergic rhinitis, sneezing/runny[sic] nose". Id.  In February 2005, during a subsequent visit, the Veteran reported similar symptoms as indicated in the examiner's notes, "allergic rhinitis, sneezing/running nose. use Claritin[sic]". Id.

In January 2008, a staff physician submitted a statement, at the request of the Veteran, summarizing his medical problems and wrote, "[the Veteran] has allergic rhinitis and sinusitis" and "uses Claritin 10mg oral once a day and Flonase 1 nasal spray once a day."  See statement from J.Cheng, M.D., VAMC Augusta, January 2008.  In July 2009, the Veteran filed a Form 9 Appeal and reported "history of sinusitis which began on active duty.  This condition since progressed[sic] and is now chronic." See VA Form 9, July 2009. 

At the Board hearing in November 2014, the Veteran presented testimony consistent with the subjective reports documented in November 1995, while stationed in Hawaii, "during the humidity ... doing physical training, PT, running two and three miles" he had "problems, difficulty breathing."  The Veteran also testified that "it was determined that I had allergies which my sinusitis was causing me to have a runny nose all the time." See November 2014 Board Hearing Transcript pg. 3.  In response to whether he was treated at the "sick hall for that condition while on active duty," the Veteran testified he was treated "once or twice" and prescribed Claritin as medication." Id. at pg. 4.  

Lastly, the Veteran reported at the February 2015 VA examination, and as noted in the Joint Motion, that "prior to service he had no problems with nasal congestion," but that "during service he began to experience nasal congestion with discharge of clear/watery material." He reported "this condition continued after service and continues presently," and experiences "year-round nasal congestion that worsens in the Spring and Summer." See February 2015 Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larnyx and Pharynx Disability Benefits Questionnaire (DBQ). 

In regards to the February 2015 VA examination, in formulating a negative nexus opinion, the VA examiner relied on the absence of medical documentation noting that "the service treatment files fail to corroborate diagnosis of or treatment for allergic rhinitis or sinusitis," and concluded that "the temporal relationship does not provide a sufficiently compelling proximity or link to logically conclude nexus." See February 2015 DBQ. 

However, as indicated in the December 2016 Joint Motion, the VA examiner failed to consider the Veteran's competent reports of suffering from persistent and recurrent upper respiratory symptoms since separating from service. See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  This deficiency renders the findings of the February 2015 VA examiner's assessment incomplete, and the Board affords the opinion no probative value. See Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

In short, the Veteran has credibly indicated that he has experienced recurrent respiratory symptoms since his separation from service, and he is competent to report the occurrence of such symptoms since they are within his realm of personal and firsthand knowledge. See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007). See also 38 C.F.R. §3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Such symptoms must be addressed in a VA examination on remand pursuant to the December 2016 Joint Motion.

Thus, the matter is remanded to obtain a new opinion that complies with the Court's holding in Dalton that an examiner cannot rely on the absence of medical records corroborating an in-service injury or disease as the sole basis for finding no nexus between a current disability and the Veteran's military service. Dalton, 21 Vet. App. at 39-40.

Degenerative Joint Disease of the Left Ankle

Remand is required to obtain an additional VA examination for the Veteran's degenerative joint disease of the left ankle. 

The Veteran was last provided a VA examination in connection with his service-connected degenerative joint disease of the left ankle in February 2015 and a subsequent addendum medical opinion offered in April 2016.  

Since the Veteran's claim was last before the Board, the Court, in Correia v. McDonald, issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 28 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016).   Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.   

Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examination February 2015 as well as not addressed in the April 2016 addendum opinion.  The previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  The examiner did indicate that "prolonged weight-bearing on the left ankle would result in increased pain".  See February 2015 Ankle Condition DBQ.  However, this does not meet the criteria noted in Correia. 

As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Accordingly, further VA examination is warranted.  

Thus, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate medical professional. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  On remand, a new examination must provide the necessary findings or explain why these findings are not necessary.  

Joint and Muscle Pain

Remand is required in order to ensure substantial compliance with the April 2016 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order).  Additionally, as explained below, the Veteran's military personnel records appear incomplete.  In order to properly assess the Veteran's claim for joint and muscle pain, to include as secondary to his medications, remand is necessary to obtain the Veteran's complete service personnel records. 
 
In the February 2015 VA medical opinion, the staff physician opined that the Veteran's condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness. See February 2015 Medical Opinion DBQ.  The opinion addressed the issue of service connection for joint and muscle pain on a direct theory of entitlement but did not provide an opinion for secondary service connection.  

In April 2016, the Board remanded the claim to obtain an additional opinion to address whether the Veteran's joint and muscle pain were secondary to medications for his service-connected disabilities.  

In April 2016, the same staff physician provided a supplemental opinion showing the Veteran's joint claims "less likely than not related to active including medications" and "muscle discomfort symptoms, beyond back and fibromyalgia etiologies" demonstrating less likely than not "a compelling relationship to service, including medications."  This opinion, however, again failed to address the requested secondary theory of entitlement.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, another supplemental opinion is necessary before this claim can be decided. 

Next, the Board notes that in December 2010, the Veteran submitted a WebMD article in support of his claim for joint and muscle pain, which identified "muscle pain" among the list of the side effects of the medication "Zocor".  See WebMD article dated November 2010.  

In this regard, the Board notes that the Veteran previously submitted a statement that he was currently taking high blood pressure medication and "simvastatin (Zocor)" as prescribed by his primary care physician. See VA Form 21-4138 Statement in Support of Claim, August 2009.  He further stated experiencing "secondary muscle and joint pain leading to side effect headaches, lack of energy" and provided a list of approximately six medications that he was currently taking. Id. 
 
In November 2014, during the Board hearing, the Veteran testified he was "diagnosed with high cholesterol while ... stationed in Hawaii" and in reference to being treated for high cholesterol and hypertension, the Veteran stated he was "prescribed Zocor" and "still being seen for it ever since 1997." See November 2014 Hearing Transcript, pg. 26-27.  Accordingly, on remand, the examiner's opinion should reflect consideration of the article submitted by the Veteran. 

Lastly, missing from the record is any documentation of the Veteran's Military Occupational Specialty (MOS) and service personnel records.  While the claims file contains multiple copies of the Veteran's DD214, there do not appear to be any service personnel records from the Veteran's period of active duty service and documents listed as such are incomplete.  On remand, the AOJ should take appropriate action to obtain the Veteran's military personnel records pertaining to his period of active duty service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Official Military Personnel File (OMPF) and/or complete service personnel records or the like and incorporate them into the claims file.  The appropriate agency must be contacted to obtain these additional records.  All attempts to obtain this information, and all responses received, must be documented in the claims file. 

a) After completing the above development, the AOJ should determine whether the Veteran had a temporary duty assignment, after August 2, 1990, in the area of the Southwest Asia Theater of Operations during the Persian Gulf War. 38 C.F.R. §§3.2, 3.317(d)(1). 

"Southwest Asia Theater of Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. §3.317(d)(2).

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4. After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an opinion regarding the etiology of the Veteran's upper respiratory condition, to include sinusitis and allergic rhinitis.  

The entire claims file, including a copy of this remand, must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims file, the examiner must:

Opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's upper respiratory condition, to include sinusitis and allergic rhinitis, had its onset during service or is otherwise related to active service.  In rendering the opinion, the examiner is instructed not to rely on the absence of medical records corroborating an in-service injury or disease as the sole basis for finding no nexus between a current disability and the Veteran's military service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, attention is drawn to the following: 

a) In March 1978, in his pre-enlistment examination, the Veteran reported no history of sinusitis or allergic rhinitis, and evaluation was normal. See Report of Medical History dated March 18, 1978.  

b) In February 1983, service treatment records indicate "non-urgent" where the Veteran reported cold symptoms lasting 2 days.  The examiner's assessment shows "NAD" (no active or acute diagnosis).  Periodic examinations during military service are negative as to any reported symptoms related sinusitis or allergic rhinitis. 

c) In a June 21, 1995 Report of Medical History, the Veteran reported sinusitis.  On that same date, the examining physician signed the retirement physician and noted, "History of sinusitis. No current problems". 

d) In November 1995, shortly after separation from service, the Veteran reported having "congestion of the nose and sinuses" and experiencing "shortness of breath after running in humid weather." See VAMC Honolulu treatment records.  The examiner noted there was no evidence of congestion or sinus tenderness. 

e) In February 2004, the Veteran reported experiencing occasional headaches and pressure behind his eyes. See VAMC Augusta treatment records.  VA medical records reflect that the Veteran received treatment for "allergic rhinitis, sneezing/running nose" in August 2004 and February 2005, and was diagnosed with allergic rhinitis in August 2005. 

f) In January 2008, Dr. J.Cheng, the Veteran's primary care physician at VAMC in Augusta, Georgia, wrote that the Veteran has been in her clinic "over the last 4 years" and he currently "has allergic rhinitis and sinusitis." See statement from J.Cheng, M.D., January 2008. 

g) During the Board hearing in November 2014, the Veteran testified that while "on active duty stationed in Hawaii, during the humidity, during the time, I was doing physical training, PT, running two and three miles. I had problems, difficulty breathing. So I was, it was determined that I had allergies which my sinusitis was causing me to have a runny nose all the time." See November 2014 Hearing Transcript pg. 3. 

h) On VA examination in February 2015, the Veteran reported experiencing "nasal congestion with discharge of clear/watery material" during service and "this condition continued after service and continues presently."  The VA examiner opined that evidence did not show the claimed condition had its onset during service or was otherwise related to service.  In the rationale, the examiner commented, "the veteran today provides history of onset of rhinitis during service but the service treatment files fail to corroborate diagnosis of or treatment for allergic rhinitis or sinusitis. The veteran separated 1995 and VA treatment notes in 2005 indicate allergic rhinitis, however, the temporal relationship does not provide a sufficiently compelling proximity or link to logically conclude nexus." 

In rendering the opinion, the examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be acknowledged and considered in formulating opinions.  Indeed, a clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected degenerative joint disease of the left ankle.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158   (2016), the left ankle examination should include range of motion testing (and specifically whether any motion limitation is marked) for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment of the left ankle on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature. 

6. After all available records have been associated with the claims file, forward the claims file to the physician, if available, that conducted the February 2015 VA examination and the April 2016 supplemental medical opinion for an additional opinion with regards to the joint and muscle pain, to include as secondary to the Veteran's medications.  The examiner should make notation that the WebMD article submitted by the Veteran dated November 2010 was considered. 

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The physician must provide a complete rationale for all opinions provided.

a) After reviewing the claims file, the physician should provide an opinion regarding the nature and etiology of the Veteran's identified joint and muscle pain and indicate whether such symptomatology is attributable to a known diagnosis? 
If the Veteran's symptoms are due to a diagnosed disorder, is it at least as likely as not that the identified disability had its onset in or is otherwise related to his service?

b) The physician is also asked to specifically address whether it is at least as likely as not the Veteran's joint and muscle pains are proximately due to or the result of the Veteran's service-connected disabilities (i.e., chronic lumbosacral strain, degenerative joint disease, residuals of left ankle fracture, hypertension, bilateral knee pain, left lumbar radiculopathy, chronic conjunctivitis, left ear hearing loss, erectile dysfunction), to include medications taken to treat the conditions. 

c)  The physician is also asked to specifically address whether it is at least as likely as not the Veteran's joint and muscle pains aggravated by the Veteran's service-connected conditions (i.e., chronic lumbosacral strain, degenerative joint disease, residuals of left ankle fracture, hypertension, bilateral knee pain, left lumbar radiculopathy, chronic conjunctivitis, left ear hearing loss, erectile dysfunction), to include medications taken to treat the conditions.

d) In the alternative, if development undertaken with regard to the Veteran's military personnel file show that he served in the Southwest Asia Theater of Operations, after August 2, 1990, during the Persian Gulf War, then provide the following opinion:

If the manifestations of the Veteran's joint and muscle pain symptomatology cannot be attributed to a diagnosed illness, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's symptoms are the result an undiagnosed illness or medically unexplained chronic multi-symptom illness (such as, muscle or joint pain, or neurological signs or symptoms) originating during or as a result of his service? 

7. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8. Then, readjudicate the service connection issue remaining on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2016).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




